Filing # 166782367 BEd Y23/207S ORIG pip Filed 02/08/20 Page 1 of t PagelD 16
LN LHE CIKCULL COURT OF THE PENTH JUDICIAL CLRCULL
IN AND FOR POLK COUNTY, FLORIDA
CIVIL DIVISION

ASHLEY ROSS,

Plaintiff,
Vv. CASE NO.:
FLORIDA POLYTECHNIC UNIVERSITY
FOUNDATION, INC., d/b/a FLORIDA
POLYTECHNIC UNIVERSITY,

Defendant.
/

 

SUMMONS

THE STATE OF FLORIDA)
TO EACH SHERIFF OF THE STATE)

YOU ARE COMMANDED to serve this Summons and a copy of the Complaint or
Petition in the above-styled cause upon the Defendant:

Florida Polytechnic University Foundation, Inc.
C/O Regina Delulio, Esq., Registered Agent
4700 Research Way
Lakeland, FL 33805

Each Defendant is required to serve written defenses to the Complaint or Petition
in this action on the attorney for the Plaintiff:

William J. Sheslow, Esq.
Dorothy K. Hufnagel, Esq.
Whittel & Melton, LLC
11020 Northcliffe Boulevard
Spring Hill, FL 34608
Service Email: wil@theFllawfirm.com
dorothy @ther Liawiim.coni
sisé@therliawfirincom
iwalsh@piheFl lawfirm.com
bonnieg@ther Liawtlirm com

within 20 days after service of this Summons on that Defendant, exclusive of the day of
service, and to file the original of the Defenses with the Clerk of this Court either before
service on the Plaintiffs’ attorney or immediately thereafter. If a Defendant fails to do so,

a default will be entered against that Defendant for the relief demanded in the Complaint
or Petition. STACY M. BUTTERFIELD Sm

WITNESS my hand and seal of said Court
Dated this day of __ 12/6/2019 9019.

 

 

Deputy Clerk

2019CA-005208-0000-00 Received in Polk 12/23/2019 05:30 PM
